                                    20-30021-hcm Doc#151-20 Filed 09/10/21 Entered 09/10/21 17:34:38 Exhibit Pg 1 of 1




                                                                7/19/2021
CCA Balance                                                     $87,095.21      Allstate Sent TPP 1-4 4/20/21 to CCA (CCA is Frozen)        $68,492.96
Amount Due to get OSF Current (minus July Payment and Legal)   -$11,198.31      Allstate Sent TTP 5 5/6/2021 to CCA (CCA is Frozen)         $17,123.24
Legal Due (Last invoice 6/9)                                    -$6,667.00      Allstate Held TPP 6 and 7 (Allstate release to OSF?)        $34,246.48
July 25th payment                                               -$3,761.37      Remaining TPP 17                                           $291,095.08
New CCA Balance                                                 $65,468.53      Total Est Still Owed by Allstate                           $325,341.56

Plan Payments                                                    $5,362.24      Estimated OSF Payoff Dec 2022                                 $211,081.39
Payments behind                                                          4      This assume taking all the funds in the CCA today so it will be higher
Total From CCA to Trustee                                       $21,448.96
Apply to Principal no Pre Payment                               $44,019.57

Estimate Monthly TPP Payment around the 6 to 7 each month      $17,123.24
Less Trustee                                                     -5362.24
Less Est OSF Payment                                             -3762.82
Apply to principal no Pre Payment                               $7,998.18
This would get OSF paid sooner and extra TPP at the end
